Exhibit 10(b)

 

Amendment ONE

To THE

FPL Group, INC. Deferred Compensation Plan



In accordance with Section 6.06 of the FPL Group, Inc. Deferred Compensation
Plan (the "Plan"), as amended and restated effective January 1, 2003, the Plan
is hereby amended as follows:

   

FIRST

:   Effective January 1, 2007, Section 3.02(b)(2)(ii) is hereby deleted in its
entirety and replaced with the following:    

(ii)   Crediting Cash Dividends to the Phantom Stock Account. The Administrator
shall establish a cash account within each Participant's Phantom Stock Account
(the "Cash Account"). The Cash Account shall be credited on each Dividend
Payment Date with an amount equal to the amount of the cash dividends which a
holder of Common Stock would have received if on the record date for the
dividend the holder was the record holder of a number of shares of Common Stock
equal to the number of Phantom Shares then credited to the Phantom Stock
Account. The Cash Account shall be credited quarterly with interest on the
average weighted balance in such account at the end of the quarter at a rate
equal to the lesser of: (1) the prime rate as such rate is published in the Wall
Street Journal or (2) 120% of the applicable federal long-term rate, with
compounding (as prescribed under Section 1274(d) of the Internal Revenue Code),
determined (in either case) on the last business day of the calendar quarter
preceding the calendar quarter to which it applies.

 

SECOND

:   In all other respects, the Plan shall remain unchanged by this Amendment
One.  

IN WITNESS WHEREOF, FPL Group, Inc. has caused this instrument to be executed by
its duly authorized officer on this 18th day of October, 2007, and effective as
set forth herein.













FPL GROUP, INC.











By:

ROBERT H. ESCOTO











Robert H. Escoto



Vice President, Human Resources









